—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered February 15, 1995, terminating respondent’s parental rights to the subject children upon a finding of permanent neglect, and committing their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs. The finding of permanent neglect is supported by clear and convincing evidence of life-threatening injuries, including bilateral fractured ribs, sustained by the younger subject child when he was 31/2 months old, which resulted in the placement of the child and his 22-month-old brother in foster care; respondent’s failure to give any medically tenable explanation for these injuries, or for the fractured leg sustained to a third child born while the other tWo were in foster care and she was residing in another State; and respondent’s failure otherwise to cooperate with the agency’s efforts by completing a course of psychotherapy addressed to the abuse problem and by separating from her violent paramour, the father of the children (Social Services Law § 384-b [7] [c]; see, Matter of S. Children, 210 AD2d 175, lv denied 85 NY2d 807). Termination of respondent’s parental rights is in the best interests of the children. Concur—Murphy, P. J., Sullivan, Milonas and Mazzarelli, JJ.